(Por la corte, a propuesta del Juez Asociado Sr. Córdova Lávila.)
Por cuanto, en este caso se promovió recurso de. apelación por el demandado Ignacio Franco Alonso contra una resolución de la Corte de Distrito de Bayamón desestimando un recurso de apelación inter-puesto contra la sentencia dictada por la. Corte Municipal de liío Piedras;
Por cuanto, estando pendiente la apelación ante este Tribunal se radicó una moción por la demandante apelada Sinforiana Cruz Yda. de Caballero, alegando que el demandado Ignacio Franco había falle-cido y que la demandante apelada ha transigido con los herederos del demandado su reclamación sobre homestead, mediante el pago por parte de los dichos herederos del demandado apelante de la suma de $300.00, moneda corriente americana, cantidad que han satisfecho por medio do dos cheques números 97 y 98 expedidos contra, el National City Bank of New York, San Juan Branch, el primero por la suma de $100 y el segundo por la suma de $200, ambos expedidos a favor de la demandante apelada y firmados por el Sr. B. Franco como apo-derado de doña Filomena Y. Yda. de Franco, quien representa la sucesión;
Por cuanto, la demandante apelada alega-que dicha suma de $300 es en pago total de toda acción y derecho, participación c interés que a la demandante apelada le corresponde por su derecho de homestead que en esta acción por ella se reclama, declarándose la demandante apelada pagada y satisfecha.
*1047POR CUANTO, el abogado del demandado fné notificado de la moción presentada por la demandante apelada, manifestando su conformidad:
PoR tanto, en vista de que cualquier resolución que esta corte dictara resultaría académica, toda vez que no existe cuestión litigiosa, desde el momento en que las partes han llegado a un acuerdo en virtud de una transacción, se desestima por la presento el recurso de apela-ción interpuesto por la parte demandada.